DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1 and 11, all prior art fail to teach or suggest, alone or in combination, the recited system and method.  However, claims 1-20 are currently rejected under a nonstatutory double patenting rejection. A response is respectfully requested of Applicant.








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,904,384.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,904,384 recites “An omnichannel system comprising: a chatbot having in network communication with a user interface, the chatbot configured to interact with a user through the user interface and to process, in a computer, a user request, and to access an indexed database of automatic telephone response system nodes and to identify a node in a telephone response system based on the user request”, and claim 1 of the present application recites “A system comprising an interface configured to receive a request; a cloud based database of telephone subnets; and a cloud based Al module in network communication with the interface and the cloud based database of telephone subnets configured to identify the request and to identify a telephone response system node ssociated with the request from the cloud based database of telephone subnets”.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,904,384.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 10,904,384 recites “A method comprising: using a chatbot, which is in network communication with a user interface, to interact with a user and to process, in a computer, a user request using natural language processing, accessing an indexed database of automatic telephone response system nodes and identifying a node in a telephone response system based on the user request”, and claim 11 of the present application recites “A method comprising: receiving a request on an interface; and using a cloud based Al module, in network communication with the interface and with a cloud based database of telephone subnets, to identify the request and to identify a telephone response system node with the request from the cloud based database of telephone subnets”.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Pirat et al. (US Patent Application, Pub. No.: US 2018/0084111) teach a system and method for managing multi-channel engagements.  Ramanujaiaha et al. (US 9,762,733) teach a system and method for recommending communication mediums based on predictive analytics.  Klemm et al. (US Patent Application, Pub. No.: US 2017/0098282 Al) teach social media integration in omni-channel customer issue resolution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486.  The examiner can normally be reached on 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652